The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In independent claim 1, it is not clear if there is any required structural relationship between the water inlet and the oxygen inlet so that the sheet of ceramic fabric can be between the two inlets.  For instance, is one inlet downstream of the other inlet, are the inlets concentric with one another, are the inlets on different sides of the pyrotube or do they have some other structural relationship so that the ceramic fabric can be between the two inlets?   Examiner notes that without a source of water or a source of oxygen actually connected to or in fluid communication with one of the two or more fluid inlets the inlets are simply inlets and the names “water inlet” and “oxygen inlet” do not have any patentable weight on how they will be treated for examination.  Additionally, is there a required structural relationship between the ceramic fabric and one or both of the inlets other than simply being between the two inlets for it to be able to perform its intended function?  For example, figure 6 of the newly cited Shoji patent publication (US 2005/0019623) presents a structure in which a water inlet (18) is downstream of both an oxygen inlet (11) and a porous member (9).  However the water inlet has a structure that allows the water to be supplied against the porous member to produce steam for subsequent reactions.  In figures 1-3 of the newly coted Powell patent (US 3,090,179) a different structural relationship between the two inlets and the porous member which is between them allows water placed on the porous member to humidify the air coming into the device.  For examination purposes examiner will treat this limitation as covering all possible structures in which a porous member (ceramic fabric) is between two inlets that are in fluid communication with the pyrotube (combustion chamber).  Independent claims 11 and 12 have similar language that was added to that the have similar problems.  With respect to claim 7, it is not clear what if any further limitation is added by the newly added language.  It appears that language similar to that of previous claim 10 was added to claim 7.  Claim 7 is an apparatus claim and so language related to how and/or what the apparatus might be used for does not place any additional requirements on the structure required by claim 7.  The language added to claim 7 did not provide a further limitation to the structure to claim 7 when it was claim 10 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2004/0126729) in view of Bowe (US 5,866,072), Sweeney (US 3,094,479) and Lefebvre (US 3,748,828), Nishino (US 4,419,302) or Krishnamurthy (US 7,219,628) (last three references are newly cited and applied).  In the patent publication Hayashi teaches method and apparatus (an article and a system) for heating/pretreating a sample for halogen analysis.  With respect to claim 1, Hayashi teaches a pyrotube (elongated tube 1, see paragraph [0016]) including two or more fluid inlets (12, 55) configured to direct two or more combustion ingredients into the pyrotube (see figure 1); inlet 12 is an oxygen inlet and inlet 55 is a water inlet; and a combustion-enhancing bed being disposed inside the pyrotube, the combustion-enhancing bed comprising one or more inert combustion enhancing materials (bed 6, see paragraph [0017], teaching that the material is quartz cotton).   Hayashi does not teach that the combustion enhancing material is ceramic fibers.  
In the patent Bowe teaches an apparatus for sequentially pyrolyzing a plurality of samples held in sample tubes comprises a substantially vertical passage through which tubes 
In the patent Sweeney teaches a conversion apparatus for the pyrolytic conversion of hydrocarbonaceous materials.  Column 2, lines 1-7 teach that the hydrocarbonaceous material is passed through a mass of fibrous heat exchange or heat storage material at a temperature sufficient to cause pyrolysis of the material.  Column 2, lines 33-43 teach that the composition of the fibrous heat exchange or heat storage material used will depend on the particular reaction being conducted.  For low temperature pyrolysis, i.e. below about 1200 °F materials such as glass wool, asbestos, or metallic wires may be used.  Preferably, however, and particularly where the temperatures involved are above about 1200 °F, aluminum silicate fibers, such as those manufactured and sold under the trade name "Fiberfrax" are employed.  Column 3, line 43 to column 4 line 5 describe figure 1 and teach that the fibrous material is placed in a chamber (9) formed by two perforated walls (10-11).  The fibrous material may be placed randomly in the spaces between the walls.  Alternatively the fibrous material is used in the form of a web or blanket (fabric) which is wrapped around the inner wall.  In some instances, the fibrous material has sufficient strength to eliminate the inner wall of the chamber.  
In the patent Lefebvre teaches process and apparatus for fluid liquid contacting.  Column 1 lines 5-22 teach that more particularly the process relates to a fluid contacting process wherein at least one of the fluids is flowing in the form of a liquid sheath along yarns or threads made up of multiple filaments, set out in the form of one or several bundles in which yarns are separated by a distance allowing liquid sheaths to be individualized in all or most of their run.  The invention also relates to a device for use in this process which permits any transfer of matter and heat between fluids.  Liquid-fluid contacting is often used in many industrial processes requiring chemical reactions and substance or heat exchanges between different phases.  Such exchanges are required in physical, chemical or phsico-chemical operations such as: absorption, desorption, condensation, distillation, rectifying, dedusting, precipitation, separation, coagulation, drying, etc.  Column 3, line 61 to column 4, line 19 teach that the bundle of yarns having multiple filaments may be textile or other wires having multiple filaments which support, guide and 
In the patent Nishino teaches a steam generator for evaporating from a vaporizing portion (17) thereof a liquid (12) sucked up by means of a liquid sucking-up member (10) to provide a steam generator which is capable of vaporizing a liquid efficiently in a short time by application of heat from a heating unit (13) and air fed from a fan (15).  The paragraph bridging columns 2-3 describes the operation of the steam generating unit shown in figure 1 for water vapor generation.  Water is fed from a water service pipe or through an electromagnetic valve (for water service) into liquid charge pipe (7) and then stored through the liquid leveler (8) and charge pipe (9) in liquid storing chamber (4) as a liquid (12).  This water is then sucked up by means of liquid sucking-up member (10) via its capillary action so that it reaches a vaporizing portion (17) of the liquid sucking-up member.  The vaporizing portion is provided to cover the outer surface of a heating unit (13) disposed within the vaporizing chamber (3).  This shows that the liquid sucking-up member is between the water inlet and the gas inlet.  The first full paragraph of column 3 teaches that the flow rate of air to be fed will accelerate evaporation from the liquid sucking-up member, i.e. an increase in flow rate of air results in an increase in an amount of generated steam.  Column 4, lines 29-42 teach that the most preferable materials for the liquid sucking-up member include glass fibers, alkali-proof fibers, silica fibers, alumina fibers and the like.  The plain-like thick gauze, Calico weave, twill weave and the like of these fibers are most suitable for the purpose of the invention.  Other materials including cloth and fabric materials made of flame-retarding fibers such as carbon fibers, asbestos and novolac fibers, metallic fibers and ceramic fibers also satisfy the purpose of the invention but they are slightly inferior in fiber strength, processability, heat resistance and cost to glass fibers.  
In the patent Krishnamurthy teaches an apparatus for vaporizing a liquid and heating the vaporized liquid to an elevated temperature.  The apparatus has a heat transfer wall having an outer surface for receiving heat and transferring the heat to an inner surface.  A wick material is disposed so that a portion of the wick material is in contact with the inner surface and another portion is remote from the heat transfer wall.  A wick support in contact with the wick material 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use ceramic fibers such as taught by Bowe or Sweeney in place of the quartz cotton within the Hayashi pyrolysis reactor/tube because ceramic fibers expected to function in a manner similar to the quartz cotton taught by Hayashi since ceramic fibers are listed as an alternative to glass wool in Bowe, taught as preferred to glass wool by Sweeney and because one of ordinary skill in the art would have recognized that the quartz cotton of Hayashi is similar to the glass wool of Bowe and Sweeney.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace/modify the steam generator of Hayashi with a ceramic fabric such as taught by Lefebvre, Nishino or Krishnamurthy that is between the water inlet and the oxygen inlet because of the use of such structure in steam generators such as taught by Lefebvre or Krishnamurthy and/or its ability to provide water vapor rapidly compared to other steam generators without the ceramic fabric as taught by Nishino and Krishnamurthy.  
With respect to claim 2, glass wool is a randomly packed fibrous material.  As a result a randomly packed ceramic fiber material would have been obvious to one of ordinary skill in the art at the time the application was filed based on the disclosure of Bowe or as one of the possible embodiments of Sweeney.  

With respect to claim 6, figure 1 of Hayashi shows the tubing was arranged as a flow reactor positioned within a heater (2).    
With respect to claim 7, the figure 2 of Hayashi teaches a system to condense the desired halogen vapors (elements 8 and 9, see paragraphs [--28]-[0029]) positioned downstream of the pyrotube, and configured to condense combustion products received from the pyrotube.  
With respect to claim 9, elements 8-9 of Hayashi would function as a gas-liquid separation chamber located at a downstream position and configured to separate liquid and gas from a received gas-liquid mixture. 
With respect to claim 11, it differs from claim 1 in requiring that the pyrotube extending along an axis thereof between a first end and a second end opposite the first end and combustion-enhancing bed being disposed inside the pyrotube adjacent to the second end.  In figure 1, the combustion-enhancing bed, element 6 of Hayashi, is clearly shown disposed inside the pyrotube having first and second ends with the bed located adjacent to the second end.  Thus claim 11 is also obvious for the reasons given above for claim 1.  
With respect to claim 12, paragraphs [0032]-[0033] of Hayashi teach a process of combusting a sample inside the apparatus of claim 11.  Thus these paragraphs teach a method including everything except that the combustion enhancing bed is made from ceramic fibers and a ceramic fabric located between a water inlet and an oxygen inlet.  However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use ceramic fibers in place of the quartz cotton within the Hayashi pyrolysis reactor/tube because it is expected to function in a manner similar to the quartz cotton taught by Hayashi since ceramic fibers are listed as an alternative to glass wool in Bowe and because one of ordinary skill in the art would have recognized that the quartz cotton of Hayashi is similar to the glass wool of Bowe.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace/modify the steam generator of Hayashi with a ceramic fabric such as taught by Lefebvre, Nishino or Krishnamurthy that is between the water inlet and the oxygen inlet because of the use of such structure in steam generators such as taught by Lefebvre 
With respect to claim 14, use of the system shown in the figures would result in condensing of the combustion products by a condenser (also see the explanation relative to claims 7 and 9 above).  
With respect to claim 16, paragraph [0015] of Hayashi teaches that the pyrotube is made of quartz.  
With respect to claim 17, see the reasons given above with respect to claim 2.  
With respect to claims 18-20, see the reasons given above with respect to claims 3-4.
Claims 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Bowe, Sweeney and Lefebvre, Nishino or Krishnamurthy as applied to claims 7 and 12 above, and further in view of Hawn (US 4,330,298).  With respect to claim 8 Hayashi teaches that the condensed solution is analyzed by a suitable analyzer but does not teach an analyzer functionally connected to the condenser and configured to analyze a composition of the combustion products.  
In the patent Hawn teaches a method for determining total organic sulfur using reductive pyrolysis and specific electrochemical detection of sulfide ion at a mercury electrode.  The method is especially useful for the determination of sulfur in matrices containing halogen or nitrogen compounds.  Under routine conditions, a detection limit of less than 50 parts per billion (ppb) can be achieved using differential pulse cathodic stripping voltammetry as the detection mode.  Figure 1 shows the system with the detector (14) functionally connected to the pyrolysis device through an element, 76, which condenses the vapors that are to be analyzed.  Column 4, lines 13-31 teach that the sulfide can be detected in the presence of halogens due to the difference in the potentials used.   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Hayashi device with a detector such as the electrochemical cell of Hawn connected to the condenser because as shown by Hawn, such a connection allows the analysis of the product directly from a means for separating products.  
With respect to claim 13, Hayashi teaches a temperature of 900 °C to 1000 °C (see paragraph [0031]), but does not teach a temperature between 1000 °C to 1100 °C.  

It would have been obvious to one of ordinary skill in the art to at the time the application was filed to explore the temperatures of Hawn for the center of the heater as potential temperatures for Hayashi because of their similarity to those used by Hayashi and the possibility that there would be less problems related to coking when hydrocarbons are being tested as shown by Hawn.  
With respect to claim 15, the sample heating apparatus of Hayashi is used in pretreatment of halogen analysis, in which a sample is heat-decomposed in the presence of water to absorb halogens contained in the sample, such as fluorine, chlorine, bromine and iodine into a water medium (hereinafter properly referred to as "absorbing solution") in the form of hydrogen halide.  The sample heating apparatus is applied to analysis of various organic and inorganic samples such as medicines, agricultural chemicals, organic synthetic products, petroleum-based products and resins.  Thus total fluorine would have been an obvious possible determination from the halogen determinations listed by Hayashi.  
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive. In response to the amendments the rejection under 35 U.S.C. 112(d) has been withdrawn, a new rejection under 35 U.S.C. 112(b) has been applied against the claims, the obviousness rejections based on Groll and Duling as the primary reference have been withdrawn and the obviousness rejections with Hayashi as the primary reference have been modified to cover the added limitations.  The current rejections have also been modified to cover the limitations of claims 16-20.  Arguments directed toward the new and withdrawn rejections are moot.  
.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to pyrolysis apparatus and methods. And methods and structures to create water vapor/steam  Of particular interest or the Antes, Hofmann and Whitehead references teaching pyrohydrolysis apparatus and method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797